4
b
. B(IQYLR
               OFFICE OF THE ATTORNEY GENERAL OF TEXAS

         sLLLLI(=
                                AUSTIN

I
  r~o”*x* cc.rrKL




     Xanomble E. t. Shelton
     countyAuditor
     Johns011
            CoUntJ
      cleburm, Texae

     Dear Sir:



              Your letter of F
     as follovs:
                                          itioe aot as
                                          t of poll text
                                           suoh ofilolal
                                           leutlonal-
                                            IS the con-

                                     ontainedin your letter
                                      oplnionnof this depnrt-

                         of lees thun ten thousandLnbabltants,
                                           t of a texpeger'8poll
                                         him lnwrltSngto pay the
                                        the lntornrstlonnecessary
                                        tax receipt,"provided
                                          . . . be signed by the
                                          . be deposited vlth the
     Tax Collectorand filed end preservedby him." In cltiea of
     more than ten thousandlnhebitents,Article2962, V.A.C.S.,
     provlde~tkt a taxpayer who leaves the county of his realdenoe
     vltb the intentionnot to mbtum until after the firat dex of
     the follovl.ngFebruaw "aballbe entitledto vote, If possess-
     ing all other legal qualiflcrstionr,by payinghia poll tax or
gononble B. L. 8helton,Page 2


obtaininghis certlfleeteof exsmptlonthroughan agent au-
thoricedby him in vrltlng,vhIah shall state trulyhis In-
tentionto departfrom the County,the expectedperiod of
m absenae,and every fsat neoensaryto ennble the Tax Col-
leatorto fill the blanks In his reoelpt."   This vrlttenau-
thority anwt be svorn to by the taxpayer, certifiedby an
offloIs authorizedto administeroaths,end depositedawl
)npt in the officeof the Tax Colledor.
          The rbove oltul Artlelesfollow &atIon 2 of Ar-
tloleVI of our Constitution  by permitting a huaband to pay
the poll tsx of his vIfe, sad vioe vena. Article2960 V.A.
cd. pmvldes that *no eandldatefor oftloe shallpay the
poll tax for another"and thst no one shall pay the pail tax
of anotherfor or on behalf of suah aamlIdete. The oomlud-
ing   portion   of   thfa   Artlcrle   paultrr   a purabaa~r   of   properef
vhleh In bound for the paymentof eny 011 tax to pay the
tax 0r th fomer owner,hut forbm     &e tax oollector to
Isauea poll tax reoeipt0uthorIzIngany person to vote in
returnSor suah payment. FInally,A,rtIoles 201, 203 and 204
of the Penal Code respeatlvelyprovide that:
            “Whoever knowinglybeoomes'sgentto obtain
       a poll tu receiptor aertiflaete0r oxeaptlon
       exoeptas providedby lav, or eny one vho gives
       money to enotherto lmluoehim to phia poll
       tax, shall be finednot exaeedlngFIre hundred
       dollars.
            "Any uandldatefor offloe or other pa-non
       who pays orprooures another to pay the poll tax
       of a cltlten,exoept as permittedby law, shall
       be confinedla the penitentisrynot less than two
       nor more than five years.
             %lhoeverloens or adviuwea aoaey to another
        knovIngit Is to be used for pIlyIngthe poll tax
        of ruah other person shall be fined not to 6x-
        teed five huudreddollers."
         When one penon rots RS agent for another in the
peymentof the poll tsx of the latter,It Is possiblethat
the aone vlth vhlch the psyamnt is ude be money (e) be-
langing90 the taxpayerand turnedoveP to the agent for the
&noneble H. L. Shelton,Page 3


purposeof paying the tax; (b) belong- to the agent and
used by him In paying the tax vlthouten expressor lm lied
agreementthat such sum be repeidby the taxpayer;or P0)
belongingto the agent and used by him vith eitheran ex-
press or iarplledagreauentthat suoh sum be repeldby the
toxpaa-
          AlthoughArticles2961 and 2962 respectively   pro-
vide that the poll tax lraf?m paid” by an agent and thst
the taxpayermsy obtain 8 receipt‘4 psyZng hIr poll tax
throughnn egent,ve feel that   theseArtlolemvere never In-
tendedto aut$orIse,and do not euthorlse,paymentsof the
typesdoncmlnatedib) and (a) above.    In employ- the above
fonm of the verb pay" ve feel that the Iaglsletun Intended
to denote the p4siaal act8 of tu.rnIng  over the tupayer’s
money to the tax oolleotorand furnlshiagthe requiredin-
Sonnationratherthnn the fumlshiog    by the agent, eitheras
a gift or as a loan, of the money vlth vhloh the paymentIs
to be made. Stateddifferently,ve See1 that thoseArtloles
authorlirean agent to pay the poll tax of anothar only if
the money used for suah purposeIs money vhIoh Is not that
of the agent and vhlch her been receivedneitheraa a gift
nor 01 a loan fram the agent.
          With Artlclrr2961 and 2962 so oonstrued,w per-
aelveno reasonv4 (UIoiflcialnov hold* officemsy not
eat as an agent of the type hereindescrtbed. Xotlae,haw-
ever,thst the tax as8essor-oolleotor  end hia deputlea ime
agents of the State In the collectlonof taxes due the State
and thereforeoculd not act In the capacityof agent of the
taxpayer, for the ma8011 that the iatterageno)- vould be In-
ooapatlblevlth the fomer. This conolusIonIs In accord
vlth t&at re8chedby formerAttorzmy   fleneralLoamy   ln aa
opinion renderedJnnumy 22, 1915. An a result of this con-
clusion,no answr is requiredto your secondquestion.
          In enawr to your third question,you ax-srespsct-
fully advised that th* f&et that #U&l 0ffid.d  tUItiCi@ltW
be* a csndldntefor reelection,but has not yet announced,
vould not alter or affect our arawer to your flmt question.
         Tnutlq   that the foregoingfully enaversyour in-
quiries.w are
                                      Yours   very   truly

                                  ATTORBKTBBE+L
                                    .--._..,           OF TEXAS_,.
                                                              i